ON PETITION FOR REHEARING
PER CURIAM.
Brown filed his petition for writ of ha-beas corpus, this court issued its writ and respondent has filed his return thereto.
This court originally felt bound by the pronouncements of the United States Supreme Court in Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (rendered May 14, 1973) as to the due process requirements in a parole revocation hearing and, therefore, issued our writ.
In Wolff v. McDonell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935, the United States Supreme Court specifically stated that Gagnon v. Scarpelli, supra, is to receive only prospective application. The revocation of parole hearing in the instant case was held on December 13, 1972, which preceded Gagnon v. Scarpelli, supra.
*690In view of the foregoing, our opinion filed October 25, 1974 is withdrawn and the petition for rehearing is granted.
The writ of habeas corpus was improvidently issued. Said writ is hereby discharged and the petitioner is remanded to the custody of the Respondent.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JT., concur.